Citation Nr: 1740164	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the left lower extremity.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to herbicide exposure.  

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1948 to February 1952 and from February 1964 to December 1968 when he retired.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Relevant to the Veteran's application to reopen his claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities, the Board observes that evidence associated with the record since the issuance of the previous denial in July 2012 includes service treatment records (STRs).  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service records (which primarily are military personnel records including Certificate of Release or Discharge From Active Duty (DD214) and a medical examination report from the Veteran first period of service (December 1948 to February 1952)) do not contain relevant information pertinent to the Veteran's claims for service connection for peripheral neuropathy of the left and right lower extremities.  The Veteran claims that he has neuropathy due to Agent Orange exposure in Vietnam.  Evidence of his service in Vietnam was already of record at the time of the July 2012 final rating decision; therefore, some of the newly received service records are cumulative of evidence previously of record.  Thus, the newly received service records fall outside of the scope of 38 C.F.R. § 3.156(c), and, as such, new and material evidence is required in order to reopen the Veteran's claims for service connection for left and right peripheral neuropathy of the lower extremities.

The Veteran filed a Notice of Disagreement with a July 2016 rating decision in October 2016; the RO responded with a Decision Review Officer process explanation letter in November 2016, and the Board accordingly finds that this matter is being properly handled by the RO and does not require a remand for issuance of a Statement of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of service connection for peripheral neuropathy of the left and right lower extremities (on de novo review) are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2012 rating decision denied the Veteran service connection for peripheral neuropathy of the left and right lower extremities; the Veteran initiated, but did not perfect, an appeal of that rating decision, and did not submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

2.  Additional evidence received since the July 2012 rating decision includes a diagnosis of peripheral neuropathy, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for peripheral neuropathy of the left and right lower extremities, including as due to herbicide exposure.

3.  The evidence is against finding that the Veteran currently has a disability manifested by peripheral neuropathy of the left and right upper extremities, including as due to herbicide exposure.

4.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in either ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for peripheral neuropathy of the left and right lower extremities are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015); 38 C.F.R. § 3.156 (2016).

2.  Service connection for peripheral neuropathy of the left and right upper extremities, including as due to herbicide exposure, is not warranted.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137 (West 2015); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

3.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code (Code) 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Regarding the new and material evidence claims, as this decision reopens the claims of entitlement to service connection for peripheral neuropathy of the left and right lower extremities, including as due to herbicide exposure, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in such claims; any notice or duty to assist omission is harmless.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claims of entitlement to service connection for peripheral neuropathy of the left and right upper extremities, including as due to herbicide exposure.

In a September 2015 letter, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  It is not alleged that notice was less than adequate.

With respect to the increased rating claim for bilateral hearing loss, this involves an appeal of the initial disability rating assigned following the initial grant of service connection for bilateral hearing loss and, consequently, in this circumstance VA is not required to provide additional notice concerning the "downstream" initial rating now at issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 12 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128  (2008), and its progeny, instead of issuing an additional VCAA notice letter in this circumstance for this bilateral hearing loss claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  In this particular instance, the Veteran was provided an SOC in May 2016 which cited the statutes and regulations governing the assignment of the initial rating for this disability and containing discussion of the reasons or bases for not, instead, assigning a higher initial rating and higher staged ratings.  He therefore has received all required notice concerning this downstream initial-rating claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service personnel records have been secured.  His service treatment records (STRs), however, are unavailable despite exhaustive efforts on VA's part to locate and associate them with the Veteran's record.  In instances where service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran was afforded VA examinations in October 2015.  The examination reports reflect that the examiners recorded the Veteran's current complaints, conducted appropriate examinations, and rendered a diagnosis when appropriate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a July 2016 Report of General Information the RO noted that the Veteran informed the RO not to address development for records of treatment at the "Roosevelt Road Navy Base" from 1969 to 2000.  The Veteran was on active duty until 1968.  Neither the Veteran nor his representative has identified any other outstanding evidence, to include any other medical records that could be obtained to substantiate the appeal.  VA's duty to assist is met.



Legal Criteria, Factual Background and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's record and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  38 U.S.C.A. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  However, while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Id. at 1380.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  Id.  

The Board must assess the credibility and weight of all evidence, so including both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  Id.   

New and Material Evidence

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

A July 2012 rating decision denied the Veteran service connection for peripheral neuropathy of the left and right lower extremities, based essentially on postservice treatment records that did not show a diagnosis of bilateral neuropathy of the lower extremities.  Nor was it shown that bilateral neuropathy of the lower extremities was incurred in or had onset during active service.  New and material evidence was not received within the following year.

The evidence of record at the time of the July 2011 rating decision includes some service records that consist mainly of the Veteran's DD 214's, Veteran's statement dated in September 2011, and a July 2012 memorandum of the unavailability of the Veteran's STRs.  

Evidence received since the July 2012 unappealed rating decision pertinent to the claims for service connection for peripheral neuropathy of the left and right lower extremities, include service personnel records, and private medical reports dated from February 2002 to December 2015, which are silent for any complaints, treatment, or diagnoses of peripheral neuropathy and thus not relevant to the appeal.  Also of record since the July 2012 unappealed rating decision, however, is an October 2015 VA peripheral nerves conditions examination [Disability Benefits Questionnaire] that diagnosed peripheral neuropathy of the left and right lower extremities.

Reviewing the additional evidence received since the July 2012 rating decision, the Board finds that it is both new and material as it shows peripheral neuropathy of the left and right lower extremities was diagnosed.  There was no diagnosis of peripheral neuropathy in the record previously reviewed by the RO (prior to July 2012); October 2015 VA examination report provides a diagnosis for peripheral neuropathy of the left and right lower extremities.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the additional evidence received is both new and material, and that the claim of service connection for peripheral neuropathy of the left and right lower extremities, including as due to herbicide exposure, may be reopened.  De novo consideration of the claims is addressed in the remand below. 

Service Connection - Peripheral Neuropathy of the Upper Extremities

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

It is undisputed that the Veteran served in the Republic of Vietnam; his service records show that he served during the Vietnam Era.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran asserts he has peripheral neuropathy of the left and right upper extremities as a result of his active service, to include exposure to Agent Orange in the Republic of Vietnam.

As to the claimed peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763 (Sept. 6, 2013).

The medical evidence of record does not show that the Veteran developed early-onset peripheral neuropathy of the upper extremities within one year of his last exposure to herbicides.  As such, service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted.

With respect to direct service connection for peripheral neuropathy of the upper extremities, the Veteran's STRs are unavailable (see as noted above) and there are no postservice VA or private treatment records that record any complaints, treatment, or diagnosis of peripheral neuropathy of the upper extremities.  In a November 1982 VA medical examination report the examiner noted the Veteran had no neurologic deficit.  On October 2015 VA peripheral nerves conditions examination, the Veteran reported a history of experiencing numbness, cramps and tingling of the legs from the knees down.  The Veteran did not report any symptoms attributable to the upper extremities.  The examiner reported no symptoms or other pathology attributable to peripheral neuropathy of the upper extremities.  The examiner opined that it was less likely than not (less than 50 percent probability) that peripheral neuropathy of the left and right upper extremities was incurred in or caused by an in-service injury, event or illness.  The examiner noted in a separate opinion that there was no temporal connection between the onset of symptoms and the release from service 47 years earlier.

Thus, there is no persuasive medical evidence that indicates the Veteran experienced peripheral neuropathy of the upper extremities during active service or since service.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran is certainly capable of reporting he has or has had sensory symptoms of the upper extremities (see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377), he lacks the training or credentials to provide a competent opinion that these symptoms constitute peripheral neuropathy, or that such disability is related to service.  Simply stated, the competent medical evidence of record showing no diagnoses of peripheral neuropathy of the left and right upper extremities, and no competent medical evidence linking the asserted disability to service outweigh the Veteran's contentions. 

A basis upon which to grant the Veteran's service connection claim for peripheral neuropathy of the right and left upper extremities has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See Gilbert, 1 Vet. App. at 49.

Initial Increased Rating - Bilateral Hearing Loss

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85 (b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.  

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

On October 2015 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:






HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
40
40
45
40
LEFT
30
30
35
50
36

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The impact of the Veteran's hearing loss on ordinary conditions of daily life, including his ability to work was that he had difficulty with understanding speech.  

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Applying 38 C.F.R. § 4.85 Table VI to the findings October 2015 VA audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the October 2015 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupation and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board notes that the testing revealed the Veteran has excellent word identification capability bilaterally; he did, however, report that he had difficulty with understanding speech.  The record does not include any further audiometry suitable for rating purposes.

As explained above, the evidence shows that the Veteran's hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim, even if there may have been some fluctuations in severity.  Thus, staged ratings are not warranted for the time period under review. See Fenderson, 12 Vet. App. at 126.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, there is no evidence (or allegation) that the Veteran's bilateral hearing loss renders him unemployable.  In his July 2011 and December 2015 applications for increased compensation based on unemployability he noted that ischemic heart disease prevent him from securing or following any substantially gainful occupation.  He reported he had not worked since 1986, due to ischemic heart disease; he had been working as a case worker technician.  By rating decision dated in July 2016 entitlement to individual unemployability was granted.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss; therefore, the benefit of the doubt doctrine does not apply.  See 38 C.F.R. § 4.3.





ORDER

The appeal to reopen the claims of service connection for peripheral neuropathy of the right lower extremity is granted to that extent only.

The appeal to reopen the claims of service connection for peripheral neuropathy of the left lower extremity is granted to that extent only.

Service connection for peripheral neuropathy of the left upper extremity, including as due to herbicide exposure is denied.

Service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claims of service connection for peripheral neuropathy of the left and right lower extremities, including as due to herbicide exposure.

The Veteran contends that his peripheral neuropathy of the left and right lower extremities is etiologically related to his in-service exposure to Agent Orange in the Republic of Vietnam.  It is undisputed that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, herbicide exposure is presumed.  Although the evidence does not show a diagnosis of early-onset peripheral neuropathy within the time period prescribed by regulation, the Veteran maintains that his peripheral neuropathy of the left and right lower extremities was caused by his in-service exposure to Agent Orange.  The Veteran may attempt to directly prove a medical nexus between peripheral neuropathy and exposure to herbicide agents even if the criteria for presumptive service connection have not been met.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran underwent a VA peripheral nerves condition examination in October 2015.  The examiner diagnosed peripheral neuropathy of the left and right lower extremities and opined that it was less likely than not (less than 50 percent probability) that peripheral neuropathy of the left and right lower extremities was incurred in or caused by the clamed in-service injury, event or illness.  Because the examiner did not address the Veteran's complete medical history, including specific in-service exposure to herbicide agents, or provide a fully articulated rationale for the opinion that addressed that history and the Veteran's assertions, the Board finds the opinion is not adequate, and another remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a well-reasoned rationale is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's record and a copy of this Remand, to the same examiner who examined the Veteran for his peripheral neuropathy in October 2015, or another appropriate VA physician with appropriate expertise if that examiner is unavailable.  Following a review of the record (to include the Veteran's complete medical history, including specific in-service exposure to herbicide agents, and considering whether peripheral neuropathy may still be associated with in-service exposure to herbicide agents even if it occurs outside of VA's presumptive parameters), the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any peripheral neuropathy of the left and right lower extremities is related to the Veteran's active duty service, to include his conceded exposure to Agent Orange or any other herbicide agent.

The rationale for all opinions offered must be provided.

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental SOC and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


